—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 24, 1995, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to the crime of burglary in the first degree and was sentenced to a prison term of 3 to 9 years. He argues that the sentence imposed is harsh and excessive in light of his unfortunate childhood and substance abuse problems. The record, however, reveals that defendant’s conviction arose out of an incident in which he forcibly entered the victim’s residence, assaulted the victim and took property. In view of the violent nature of the crime and the fact that the sentence was agreed to by defendant as part of the plea bargain, we find no reason to disturb the sentence imposed by County Court (see, People v Young, 217 AD2d 724, lv denied 86 NY2d 848).
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.